Citation Nr: 0922887	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin disorder, 
to include seborrheic dermatitis, keratoses pilaris and 
psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In that decision the RO declined to reopen the previously 
denied claim (in a prior final decision) for service 
connection for a skin disorder to include as secondary to 
exposure to herbicides.  The RO determined that new and 
material evidence had not been submitted to reopen the claim.  
The Veteran initiated an appeal by filing a notice of 
disagreement.  

The RO then issued a statement of the case in which the RO 
essentially reopened the claim on the basis that the Veteran 
had claimed service connection based on a new theory for the 
etiology of the claimed skin disorder.  The RO thereby 
adjudicated on the merits the new theory for the etiology of 
the claimed skin disorder-that the skin disorder was due to 
a service-connected disability.  Notably, as reflected in the 
June 2007 Travel Board hearing transcript, the Veteran has 
also claimed that his claimed skin disorder resulted from wet 
conditions experienced in Vietnam.

A new etiological theory, however, does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997); 
but see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required). 

No matter what the Veteran claims to be the etiology, before 
the Board may reopen the previously denied claim for service 
connection for the claimed skin disorder, the Board must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen the prior final decision in August 1995.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed.Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92. Consequently, 
the Board must first address whether the previously denied 
claim should be reopened.  38 U.S.C.A. § 5108 (West 2002).

In a July 2006 rating decision, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for urethral damage, 
urinary incontinence and impotence due to residuals of stent 
placement and lithotripsy, performed during VA 
hospitalization in November 2003.  

The veteran testified before the undersigned at a Travel 
Board hearing at the RO in June 2007.  Following that, in 
January 2008 the Board remanded the case to the RO for the RO 
to provide: (1) proper notice with respect to the skin 
disorder claim; and (2) a statement of the case with respect 
to the 38 U.S.C.A. § 1151 claim, after interpreting a June 
2007 statement from the Veteran as a notice of disagreement 
as to the July 2006 denial of that claim.  

In response to the second instruction, in January 2009 the RO 
in part issued a statement of the case on the 38 U.S.C.A. 
§ 1151 claim, and notified the Veteran that he must submit a 
substantive appeal in order to perfect his claim to the 
Board.  Thereafter, the Veteran did not submit a substantive 
appeal, VA Form 9, in a timely manner.  Therefore, the appeal 
of that claim was neither perfected nor certified to the 
Board for appellate review.  In May 2009, after the claims 
file was transferred to the Board, the service representative 
offered argument on this issue.  The question of whether such 
constitutes a timely filed substantive appeal is referred to 
the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied service 
connection for a  skin disorder to include seborrheic 
dermatitis, keratoses pilaris and psoriasis; and the Veteran 
did not perfect an appeal as to that decision.

2.  None of the additional evidence received since the August 
1995 rating decision relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a  skin disorder to include seborrheic dermatitis, 
keratoses pilaris and psoriasis; nor raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1995 rating decision that denied the 
claim for service connection for a  skin disorder to include 
seborrheic dermatitis, keratoses pilaris and psoriasis, is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  The evidence received since the August 1995 rating 
decision is not new and material; and the requirements to 
reopen the Veteran's claim for service connection for a skin 
disorder to include seborrheic dermatitis, keratoses pilaris 
and psoriasis, have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the Veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The claimant must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the unestablished 
elements in order to reopen the previously denied claim.  Id.

Despite the fact that the initial notification to the Veteran 
may not have met all of the requirements of the VCAA and 
related case law, the Board finds that the matter decided 
below may be addressed at this time, without further remand, 
because any errors in notice are not prejudicial, and because 
the Veteran has been provided all the information necessary 
to allow a reasonable person to substantiate the claim.

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim in a letters 
dated between March 2003 and February 2008, as well as in the 
statement of the case and supplemental statements of the 
case.  These documents provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the types of evidence needed 
in order to substantiate his claim of entitlement to basic 
eligibility for VA benefits.  The RO has essentially advised 
the Veteran of the basis for the previous denial of the 
claim. VA has also informed the Veteran of the types of 
evidence necessary to establish such claims, including what 
would constitute both "new" and "material" evidence to reopen 
the previously denied claim. VA informed the Veteran as to 
what evidence he is responsible for obtaining and as to what 
evidence VA would be responsible for obtaining.

The RO has provided adequate notice of how effective dates 
are assigned. The claim was subsequently readjudicated most 
recently in a January 2009 supplemental statement of the 
case.  While the Veteran may not have receive full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records 
relevant to the claim on appeal.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim.  There is no indication that any additional evidence 
remains outstanding.

II. New and Material Evidence
 
The Veteran's underlying claim is that he is entitled to 
service connection for a skin disorder, to include seborrheic 
dermatitis, keratoses pilaris and psoriasis.  Prior to the 
current claim on appeal, the RO previously denied entitled to 
service connection for the claimed skin disorder in an August 
1995 rating decision.    

The RO notified the Veteran of his appellate rights in a 
September 1995 letter.  The Veteran submitted a timely notice 
of disagreement to initiate an appeal to the Board.  After 
the RO issued a statement of the case on this matter, 
however, the Veteran failed to submit a substantive appeal to 
perfect his appeal to the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  Therefore, the 
August 1995 rating decision is final as to the issue of 
entitlement to service connection for the claimed skin 
disorder.  Id. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The evidence received subsequent to the August 1995 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995). 

VA is required to first review for its newness and 
materiality the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
disallowance was the RO's August 1995 rating decision.  

Notably, the claims file contains a set of VA treatment 
records submitted in February 1996, during the interval 
between the August 1995 rating decision and the February 1996 
statement of the case.  These treatment records were 
considered by the RO in the statement of the case at that 
time, before the August 1995 rating decision became final as 
a result of the Veteran's failure to perfect his appeal.  
These medical records are not considered to be evidence 
submitted since the last final disallowance of the claim.  
They were available before the August 1995 rating decision 
became final and were part of the RO's decision-making during 
the pendency of that claim before the decision became final.  

The evidence available at the time of the August 1995 rating 
decision included service treatment (medical) and personnel 
records, reports of VA treatment records, and reports of 
relevant VA examinations in April 1971 and May 1995.  

A DD Form 214 MC shows that the Veteran served in Vietnam; 
and that his military specialty was antitank assault man.  He 
had two years and nine months of foreign and/or sea service, 
presumably much of which was in Vietnam.  During the Travel 
Board hearing he stated that he had two tours in Vietnam 
lasting altogether about 20 months. 

The report of an April 1971 VA examination report shows that 
the Veteran did not report any complaints regarding a skin 
condition; and that on examination, the examiner indicated 
that the skin was normal.  

The report of the May 1995 VA examination shows that the 
examiner concluded with a diagnosis including (1) seborrheic 
dermatitis, scalp and ears; and (2) keratosis pilaris with 
superimposed mild dermatitis and superficial excoriations, 
lateral arm and upper shoulder areas, and small dermatitic 
patch on frontal leg. The examiner concluded with an opinion 
that the Veteran's skin complaints were not related to 
alleged Agent Orange exposure.  

In the August 1995 rating decision the RO denied the claim 
based essentially on its determination that the diagnosed 
skin conditions were not associated with herbicide exposure, 
and that there was no other basis for service connection. 

VA treatment records dated in the 1990s and on file at the 
time of the August 1995 rating decision show that the Veteran 
received treatment for skin rash, which was assessed 
variously as skin rash; dermatitis; possible seborrhea; 
seborrheic dermatitis/psoriasis; Agent Orange exposure; and 
seborrheic dermatitis of the scalp versus early psoriasis.   

Based on the foregoing, the evidence missing at the time of 
the last final decision on the matter, and necessary to 
reopen the claim, would be any new evidence addressing 
whether a current skin disorder was etiologically related to 
service on any basis, to include as claimed, due to herbicide 
exposure; stress associated with service-connected 
disability; and/or wet conditions experienced in Vietnam.  In 
sum, such evidence that would be material in this case-that 
is, relating to an unestablished fact necessary to 
substantiate the claim-would be competent evidence of a 
nexus between any current skin disorder and service.  

Evidence which has not previously been submitted and would 
meet the criteria for reopening the Veteran's claim would 
include evidence relating to the following types of nexus 
evidence: 

(1) Evidence that establishes that a diagnosed skin 
disorder was incurred (or aggravated) in service-
medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
38 C.F.R. § 3.303.  

(2)  Evidence that a diagnosed skin disorder was 
proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).
 
(3)  Evidence that the Veteran had a skin disease 
identified as associated with exposure to certain 
herbicide agents.  If so, by way of having served in the 
Republic of Vietnam during the Vietnam Era, the Veteran 
would be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange); and 
thereby that skin disease would be service connected if 
other requirements were met.  38 C.F.R. §§ 3.307, 3.309. 

The evidence received after the August 1995 rating decision 
became final includes VA medical evidence showing a current 
skin disorder.  The medical evidence received since August 
1995 includes the report of an October 2002 VA examination; 
and VA treatment records dated from 1994 to May 2007.  

The October 2002 VA examination report shows that after 
examination the examiner diagnosed "psoriasis without 
evidence of significant psoriatic arthritis" at that time.

The VA treatment records received since August 1995 show 
treatment for various conditions and complaints, and include 
diagnoses/assessments of psoriasis; cutaneous psoriasis; 
psoriatic arthritis; seborrheic dermatitis; Agent Orange 
exposure; and psoriatic flares with staph/strep super 
infection.  

Much of the medical evidence received since August 1995 is 
redundant or duplicative of that available at the time of the 
August 1995 rating decision.  The medical evidence received 
since August 1995 essentially shows a continuation of 
treatment for skin disorder(s) variously diagnosed as above.  

Although the record since August 1995 includes a diagnosis 
not specifically listed previously, of psoriatic arthritis, 
such condition is merely a syndrome of psoriasis in 
association with arthritis.  See Dorland's Illustrated 
Medical Dictionary 152 (31st ed. 2007).  Psoriasis as the 
diagnosed skin disorder, was previously shown in records 
received both before and since August 1995.  

There were also notations of "Agent Orange exposure" both 
on file at the time of the August 1995 rating decision, and 
in records received since then.  Thus there is nothing new 
with respect to that notation suggestive of a nexus.  Even if 
this was new evidence, however, to the extent the Veteran may 
argue that this is evidence of a nexus, review of the 
associated medical records shows that these notations were 
made based on a history provided by the Veteran.  

As such, these notations do not constitute evidence of a 
nexus between a skin disorder and service.  Nevertheless, 
this notation is duplicative of evidence available at the 
time of the last final decision, and therefore does not 
constitute new and material evidence needed to reopen the 
claim.  

In summary, the evidence received since the last final 
decision in September 1995 is either cumulative or redundant 
of the evidence of record at the time of the last final 
decision; and does not include any evidence relating to the 
unestablished fact necessary to substantiate the Veteran's 
claim.  38 C.F.R. § 3.156 (2008).  Virtually the only 
category of evidence that could be found to relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim, would be evidence establishing that a present skin 
disorder was etiologically linked to service.  Such evidence 
has not been received since September 1995. 
 
Accordingly, the Board finds that the evidence received after 
the September 1995 rating decision is not new and material, 
and does not serve to reopen the claim for service connection 
for a  skin disorder to include seborrheic dermatitis, 
keratoses pilaris and psoriasis.  Therefore, the Veteran's 
claim on this matter is not reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for a skin disorder, to include seborrheic 
dermatitis, keratoses pilaris and psoriasis, is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


